F I L E D
                                                                     United States Court of Appeals
                                                                             Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                               APR 11 2003
                                  TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 MARSHALL SHANNON
 HETCHLER,

        Petitioner - Appellant,                           No. 02-7089
 vs.                                                (D.C. No. 01-CV-421-P)
                                                          (E.D. Okla.)
 MIKE ADDISON, Warden; RONALD
 ANDERSON, Asst. General Counsel,

        Respondents - Appellees.


                     ORDER DENYING APPLICATION
                 FOR A CERTIFICATE OF APPEALABILITY


Before KELLY, BRISCOE, and LUCERO, Circuit Judges.


       Mr. Hetchler, an inmate appearing pro se, seeks to appeal from the

dismissal of his habeas corpus petition pursuant to 28 U.S.C. § 2241. Upon

motion of respondents, the district court dismissed the action as beyond the one-

year limitation period in 28 U.S.C. § 2244(d) and denied appointment of counsel.

       For this court to have jurisdiction over his appeal, a certificate of

appealability (“COA”) must be granted. Miller-El v. Cockrell, 123 S. Ct. 1029,

1039 (2003). Where, as here, the district court has denied the petition on

procedural grounds without deciding the merits, a COA requires a showing “that

jurists of reason would find it debatable whether the petition states a valid claim
of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000).

      With those standards in mind, we have considered the district court’s order

holding that the limitations period began to run after Mr. Hetchler exhausted his

administrative remedies on March 2, 2001, that state proceedings filed after the

one-year deadline did not toll the limitations period, that the federal petition is

not timely filed and equitable tolling is not available. R. Doc. 30. After

conducting an overview of Mr. Hetchler’s claims and conducting a general

assessment of their merits as required by Miller-El, 123 S. Ct. at 1039, we come

to the following conclusion. Mr. Hetchler has not demonstrated that the district

court’s conclusions are debatable, let alone wrong and the district court did not

abuse its considerable discretion in declining to appoint counsel.

      The application for a COA is denied and this matter is DISMISSED.

                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




                                          -2-